                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JESSE C. PORTELL                                          )
                                                          )
Plaintiff,                                                )
                                                          )      No. 19-CV-3339
v.                                                        )
                                                          )
FILLA PAINTING, LTD.                                      )
                                                          )
and                                                       )
                                                          )
GARY FILLA                                                )
                                                          )
Defendant.                                                )      JURY TRIAL DEMANDED

                                   ENTRY OF APPEARANCE

        Richard A. Voytas, Jr. of Ross & Voytas, LLC hereby enters his appearance as Counsel

for Plaintiff, Jesse Portell, in the above-styled case.

                                                          Respectfully submitted,

                                                          ROSS & VOYTAS, LLC

                                                          By: ​/s/ Richard A. Voytas          ​.
                                                          Richard A. Voytas, Jr. # 52046 MO
                                                          Nathan K Bruns #71812 MO
                                                          Ross & Voytas, LLC
                                                          12444 Powerscourt Drive Suite 370
                                                          St. Louis, MO 63131
                                                          (314) 394-0605 (telephone)
                                                          (314) 636-333-1212 (facsimile)
                                                          rick@rossvoytas.com
                                                          bruns@rossvoytas.com

                                                          Attorneys for Plaintiff




                                                   1
